Citation Nr: 0605001	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted service connection for 
diabetes mellitus, and denied entitlement to service 
connection for hearing loss, post-traumatic stress disorder 
(PTSD) and hypertension.  The veteran perfected an appeal for 
the denial of service connection for PTSD, hypertension, and 
hearing loss. 

In an October 2004 rating decision the RO granted service 
connection for PTSD.  The grant of service connection 
represents a complete grant of that benefit sought on appeal.  
Thus, the Board does not have jurisdiction over that issue.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (Board cannot possess jurisdiction over an issue where 
a rating decision constituted a full award of the benefit 
sought on appeal).

During the veteran's March 2005 hearing before the RO, the 
veteran withdrew his appeal for entitlement to service 
connection for hearing loss.  Therefore, the issue is no 
longer in appellate status.  38 C.F.R. § 20.204 (2004).  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board observes that VA has a duty to assist a claimant in 
developing the facts pertinent to his claim, and to notify 
him of the evidence necessary to complete an application for 
benefits.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.

The veteran originally claimed service connection for 
hypertension as secondary to PTSD.  In a June 2003 letter, 
the veteran was advised that evidence showing a connection 
between PTSD and hypertension was needed, and to submit such 
evidence.  In a November 2003 letter, the veteran was advised 
to submit evidence showing that his hypertension was related 
to his service-connected diabetes mellitus.  During his 
November 2003 VA examination, the veteran reported that his 
hypertension was diagnosed in the "1970s."  During the 
veteran's March 2005 hearing, the veteran's representative 
indicated that the veteran was not actually claiming 
hypertension due to PTSD, but rather that it was secondary to 
coronary artery disease.  

With respect to VCAA notice, the Board notes that none of the 
VCAA letters advised the veteran with regard to establishing 
direct or presumptive service connection for hypertension, 
nor did those letters advise the veteran to submit evidence 
showing his hypertension was caused or aggravated by his 
coronary artery disease.  Therefore, the Board is of the 
opinion that, on remand, the veteran and his service 
representative should be provided with additional VCAA 
notice.

In addition, as the veteran has reported being diagnosed with 
hypertension in the "1970s" and he was discharged from 
service in June 1969, treatment records from the year 
following discharge from service are relevant to the claim.  
Consequently, on remand, the RO should ask the veteran where 
and by whom he was treated for hypertension in the 1970's, 
and such records should be requested, after securing the 
appropriate release.  See 38 U.S.C.A. § 5103A.   

Finally, the veteran should be scheduled for a VA 
cardiovascular examination to determine whether his service-
connected coronary artery disease caused or aggravates his 
hypertension.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  However, when the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the veteran's 
request to service connection for 
hypertension on a direct and secondary 
basis.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
during the "1970s" to specifically 
include the provider who first diagnosed 
his hypertension.  After securing any 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of the veteran's 
hypertension.  The claims folder should 
be made available to the examiner for 
review before the examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's service connected coronary 
artery disease as likely as not (50 
percent probability or greater) caused or 
aggravates the veteran's hypertension.  
The examiner should also provide an 
opinion as to whether the veteran's 
service connected diabetes mellitus as 
likely as not aggravates his 
hypertension.  If the examiner finds that 
the veteran's coronary artery disease or 
diabetes mellitus aggravates the 
veteran's hypertension, he/she should 
quantify the level of disability of 
hypertension prior to and after the 
aggravation.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

